Mr. Justice Freeman delivered the opinion of the ctrart. It is urged that this order cannot be sustained because the purposes of the two bills, that in the Circuit and that in the Superior Court, are dissimilar. Appellee was defendant in both bills, and was enjoined at appellant’s instance by the Circuit Court from acting as secretary and treasurer of appellant. A receiver was appointed. In the Circuit Court bill it was charged that appellee was “indebted to complainant in large sums of money, the actual amount whereof it is unable to ascertain” and that he had “converted to his own use large sums of money, bonds, evidences of debt and effects of complainant for which he refuses to account.” In the Superior Court bill it was charged that appellee “in order to wrongfully and illegally retain” certain money in his' hands “has refused and still refuses to render such account and has refused and still refuses to restore any part of said sum to complainant and claims that he is entitled to. the same;” and appellant prays for an accounting. While the Circuit Court bill seeks other relief also, no reason appears why the matters involved in both bills could not properly have been determined in a single suit. What is said in the case before referred to (Laughlin v. Leigh et al., 107 Ill. App. 478-479) is equally applicable here, and the order now complained of may properly be considered “a condition imposed by the court to the further continuance of the injunction and receivership obtained by appellant.” It is, moreover, in general accordance with a stipulation of the parties by .which it was agreed that “all matters connected with” said cause should “be heard and determined by” the judge who entered the order now appealed from. But whatever may be deemed the effect of that stipulation, the restraining order complained of is clearly within the power of the Circuit Court, which had jurisdiction of the general subject-matter and the parties. The purport of the order seems rather to be to enlarge the scope of the former in junctional order, the more effectually to hold matters in statu quo pending the determination of questions the disposal of which might determine generally certain matters of controlling importance in controversy between the principal litigants. In that sense, regarding it as an order enlarging the scope of an injunction, the order complained of would not be appealable. City v. Beck, 44 Ill. App. 47; Taylor v. Kirby, 31 Ill. App. 658. If, however, it be regarded as an interlocutory in junctional order appealable under the statute, it was clearly within the power of the court in equity, and it is certainly a proper exercise of the court’s discretion to undertake in that way to preserve all rights of all parties and restrain useless and vexatious litigation pending the determination of controlling questions involved. The order will be affirmed. Affirmed. Mr. Justice Smith took no part in the decision of this case.